Exhibit 10.17

 

ITC^DeltaCom, Inc.

 

Description of Annual Bonus Plan

 

ITC^DeltaCom, Inc. (the “Company”) maintains an annual bonus plan for the
benefit of its corporate officers and certain other employees of the Company and
its subsidiaries. Bonuses are specified as a percentage of the employee’s annual
base salary. Bonus percentages generally are set by job classification level
within the Company, except that bonus percentages for the most senior executive
officers of the Company are established by the Compensation Committee of the
Board of Directors.

 

The Compensation Committee establishes annual target bonus awards based on the
achievement of the financial and operating objectives set by the Compensation
Committee for the Company. Typically, and except as may be provided in the
employment and retention agreements of the Company’s most senior executives,
100% of annual bonuses payable to senior executives under the business plan are
tied to the Company’s achievement of revenue, EBITDA (cash flow) and capital
budget targets. Bonuses for other executives and employees are determined based
on varying percentages of annual base salary, tied to individual and
departmental performance. Company performance (measured against targets set for
senior executives) plays a factor in determining all bonus awards. The
Compensation Committee has the discretion to modify the foregoing percentage for
senior executive officers as it deems appropriate, subject to compliance with
applicable employment and retention agreements of the Company’s most senior
executives.

 

 